Pee Curiam.
We think the exceptions must be sustained. The contract declared on was, in our opinion, founded on a valid consideration, to wit: the plaintiff’s agreement to carry on the pottery business, and make payments, and do the other things specified, the execution of which he is alleged to have entered upon and carried forward up to the time when the property was taken from him. Under the contract, as we construe it, the plaintiff was entitled to the possession of the property so long as he kept and performed the conditions to be kept and performed on his part. The defendant, therefore, broke the contract when he took the property out of his possession, for the demurrer ad- . mits performance on the plaintiff’s part. The general allegation of performance, though bad in point of form, is bad only in form, being substantially good, and cannot be taken advantage of on general demurrer. Varley v. Manton, 9 Bing. 363.

Exceptions sustained.